Citation Nr: 0812221	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability, including tinea pedis and manus.

2.  Entitlement to service connection for skin disability, 
including tinea pedis and manus. 

3.  Entitlement to service connection for bilateral hand 
neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to April 
1970.
 
The issue of entitlement to service connection for skin 
disability come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue of bilateral hand neuropathy comes before the Board on 
appeal from a December 2004 rating decision by the RO.  The 
Board previously remanded these issues in an April 2006 
decision.  

The issue of entitlement to service connection for skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinea pedis and manus was denied 
by a May 1994 RO determination; the veteran did not file a 
notice of disagreement to this determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for skin 
disability, including tinea pedis and manus, has been 
received since the May 1994 RO determination. 

3.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

4.  Bilateral hand neuropathy was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to the veteran's active duty 
service, including exposure to herbicides.




CONCLUSIONS OF LAW

1.  The May 1994 RO determination, which denied entitlement 
to service connection for tinea pedis and manus, is final.  
38 U.S.C.A. § 7105(c).  (West 2002).

2.  New and material evidence has been received since the May 
1994 RO determination, and thus, the claim for service 
connection for skin disability, including tinea pedis and 
manus, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Bilateral hand neuropathy was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2004 and June 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to service 
connection for bilateral hand neuropathy.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the June 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  With respect to the issue of 
bilateral hand neuropathy, the RO provided VCAA notice to the 
veteran in August 2004, which was prior to the December 2004 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  The Board recognizes 
that the subsequent June 2006 VCAA notice was provided after 
the initial decision.  However, the deficiency in the timing 
of this notice was remedied by readjudication of the issue on 
appeal in the December 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the June 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, a July 2002 notice informed the veteran of what 
constitutes new and material evidence.  However, it appears 
that the notice did not necessarily describe what evidence 
would be necessary to substantiate the element or elements 
found insufficient in the previous denial.  Nevertheless, in 
light of the Board's determination below to reopen the issue 
of entitlement to service connection for skin disability and 
remand the issue for further development on the merits, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel and medical records, VA treatment records 
and private treatment records.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

As discussed in more detail below, with respect to the issue 
of entitlement to service connection for bilateral hand 
neuropathy, a VA examination with nexus opinion is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his bilateral hand neuropathy, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
bilateral hand neuropathy in service.  Moreover, given the 
absence of any competent medical evidence of a current 
disability, any current opinion provided at this point would 
be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of bilateral hand neuropathy.  Because the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service" as it relates to his claim of 
service connection for bilateral hand neuropathy and as this 
disability is not one of the enumerated disabilities presumed 
to be due to exposure to herbicides, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence linking bilateral hand neuropathy service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of service connection for bilateral hand 
neuropathy. 

Analysis

New and Material Evidence for Skin Disability

The issue of service connection for tinea pedis and manus was 
denied by a March 1993 rating decision.  Further, a May 1994 
RO determination confirmed the previous denial because new 
and material evidence had not been received to reopen the 
claim.  The veteran failed to file a notice of disagreement 
to the May 1994 determination.  Thus, this determination is 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in June 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although in the 
instant case, it appears that the RO has not reopened the 
veteran's claim, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the May 1994 determination, additional evidence has 
become part of the record, including a July 1992 VA letter 
regarding the veteran's participation in the Agent Orange 
Registry; the veteran's statements; VA treatment records; and 
private treatment records.  Medical records showed that the 
veteran has been receiving continuous treatment for his skin 
disability.  The veteran's statements indicate that his 
current skin problems manifested in service and have 
continued since that time.  In reviewing the prior final 
determinations, it appears that the RO acknowledged service 
medical records which showed treatment for a rash of the left 
leg, but that separation examination was negative.  A 1993 VA 
examination refers to previous medical findings of a fungus, 
but does not appear to list a clear diagnosis.  
Significantly, medical evidence received in connection with 
the current request to reopen refers to several skin 
disorders.  Under the circumstances, the Board finds that the 
additional evidence submitted since the May 1994 RO 
determination is new and material.  To the extent that the 
new evidence shows different skin disorders than the one 
apparently noted in 1993, the evidence raises the reasonable 
possibility that one of the newly diagnosed skin disorders 
may be related to the skin rashes treated during service.  
Accordingly, the claim of entitlement to service connection 
for skin disability is reopened.  38 U.S.C.A. § 5108.

Service Connection for Bilateral Hand Neuropathy

The present appeal involves the claim of service connection 
for bilateral hand neuropathy.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

The veteran's service medical records do not show any 
treatment or diagnosis of bilateral hand neuropathy.  
Further, the veteran's April 1970 service examination prior 
to discharge showed that the veteran's upper extremities and 
neurologic system were evaluated as clinically normal.  
Importantly, the veteran's contemporaneous medical history is 
silent with respect to any complaints concerning his hands.  

VA treatment records as well as private treatment records 
from Dr. A. M. have been associated with the claims file and 
reviewed.  However, these records are silent with respect to 
any diagnosis of bilateral hand neuropathy.  A July 1992 VA 
letter showed that the only disability found on an Agent 
Orange examination was recurrent dermatitis.  Moreover, in 
January 1993, a general VA examination was performed.  At 
that time, no neuropathy of the hands was noted.  Further, an 
August 2004 VA treatment record showed that the veteran was 
seen for follow-up and Agent Orange physical examination.  
However, the physical examination was silent with respect to 
any findings of bilateral hand neuropathy.   

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  Although it is unclear whether the veteran has a 
current diagnosis of bilateral hand neuropathy, the Board 
recognizes that acute and subacute peripheral neuropathy is 
one of the presumptive disabilities.  However, there is no 
evidence of record to support the medical conclusion that the 
veteran had acute or subacute peripheral neuropathy which 
manifested to a degree of 10 percent or more within a year of 
exposure to herbicides to warrant service connection under a 
presumptive theory of entitlement due to herbicide exposure.  
The first medical evidence of record is in 1992, 22 years 
after the veteran's discharge from service and his return 
from Vietnam.  The Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  In fact, chronic persistent 
peripheral neuropathy has been expressly identified as not 
being included in the presumption for exposure to herbicides.  
For these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable with respect to this issue.  See 38 C.F.R.  
§§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for bilateral hand neuropathy 
either on a direct basis or under the one-year presumption.   
Service medical records are silent with respect to any 
findings of neuropathy of the hands and again, there is no 
medical evidence of an organic disease of the nervous system 
within one year of service.  

Further, the Board has considered the veteran's assertions 
that his bilateral hand neuropathy is related to service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
subjective symptoms concerning his hands.  However, the Board 
does not believe that bilateral hand neuropathy is subject to 
lay diagnosis as medical tests are needed for such a 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose bilateral hand neuropathy or 
provide an etiological opinion.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claim.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for bilateral hand neuropathy.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The claim for entitlement to service connection for skin 
disability has been reopened.  The appeal is granted to that 
extent, subject to the directions set forth in the Remand 
section of this decision.

Service connection is not warranted for bilateral hand 
neuropathy.  To that extent, the appeal is denied. 


REMAND

With respect to the issue of skin disability, the Board finds 
that a VA examination and etiology opinion are now necessary 
to assist the veteran since this claim has been reopened.   



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested skin 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current skin 
disability is related service, including 
the skin rash noted during service.  

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


